Citation Nr: 0413329	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cervical spine 
spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1962 to April 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (RO) determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for cervical spine 
spondylosis.  The veteran filed a timely appeal.  In a 
January 2003 the RO reopened the claim but continued to deny 
service connection for cervical spine spondylosis.   

The veteran provided testimony at a hearing at the RO before 
the Board in November 2003.  A transcript of the hearing is 
of record.


FINDING OF FACT

A cervical spine disorder is not the result of a disease of 
or injury to the neck in service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in active service. 
38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, he is 
to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
letter regarding the VCAA in January 2002, the veteran was 
given adequate notice of what the evidence must show to 
establish service connection and of the evidence needed to 
substantiate his claim.  The January 2002 letter advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
January 2002 VCAA letter specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This letter to the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the veteran's claim.  In an April 2003 
correspondence, the veteran denied any additional private 
treatment for the neck/cervical spine which had not been 
already identified.  The Board also notes that in this case 
the veteran was provided notice of the VCAA prior to the 
initial unfavorable RO decision.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).
The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
or submit any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).



Factual Background

The veteran contends that he should receive service 
connection for residuals of a neck injury which occurred in 
service.  In particular, the veteran alleges that he injured 
his neck and back while moving a desk during service sometime 
either in 1962 or 1963.  

A review of the veteran's service medical records reveal 
complaints of low back pain aggravated by lifting, however, 
the records are negative for any findings, treatment, or 
diagnosis of a neck/cervical spine injury or disorder.  A 
Medical Evaluation Board in April 1963 recommended that the 
veteran be discharged from service due to herniation of the 
nucleus pulposus, L-5, cause undetermined.  In this regard, 
it is noted that service connection has previously been 
established for herniated nucleus pulposus at L-5, by a RO 
determination dated in June 1997.  

On his original application form for compensation or pension, 
received by the RO in February 1997, the veteran did not 
claim that a neck or cervical spine condition began in 
service or refer to any treatment for a neck condition in 
service.  A full examination report from G. B. C., M.D., a 
private physician, dated in March 1993 and received by the RO 
in July 1997, showed no complaints or findings relevant to a 
neck or cervical spine disorder.  On examination, the neck 
was supple and demonstrated full range of motion.

An April 1997 VA radiology report of the cervical spine 
revealed degenerative disc disease at C5-6 and C6-7, with 
narrowing and spondylosis.  The veteran underwent a VA 
orthopedic examination in May 2001 and was diagnosed with 
cervical spondylosis.

In a letter of December 2001, Dr. C. reported that the 
veteran indicated that he had injured his neck in service.  
It was stated that the veteran when the veteran initially 
injured his back in 1962 that he also had neck and upper arm 
and shoulder pains.  It was concluded that it was reasonable 
to state that the veteran suffered some type of cervical 
spine injury at the same time that he suffered a lower back 
injury.

VA outpatient treatment records dated from February to 
October 2002 were received.  An MRI of the cervical spine 
conducted in February 2002 revealed cervical spondylosis, 
most prominently seen at C5-6 and C6-7 levels with at least 
mild degree of spinal canal stenosis at these levels.  No 
acute disc herniation was demonstrated.

A letter dated in October 2002 was received from Dr. C.  He 
stated that all of the veteran's current neurologic and 
orthopedic complaints should be assigned to his reported back 
injury in 1963.  This would include his current neck 
complaints and findings of spinal stenosis on MRI.  Dr. C. 
emphasized that he did not regularly treat the veteran for 
his medical problems and that each of the three times that he 
had seen him was to provide a disability opinion.

A statement dated in September 2003 was received from the 
veteran's former comrade during service.  It was stated that 
he and the veteran were constantly in touch with each other 
and he was made aware of the veteran's injury to his neck, 
shoulder and back while moving a desk.  

At a November 2003 hearing before the Board, the veteran 
reported that he hurt his neck and back while moving a desk 
in 1962.  He stated that he sought medical treatment for his 
neck and back but the doctors could not find any disorder of 
the neck, and it was never recorded that he complained about 
his neck.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

It is undisputed that the veteran has a current cervical 
spine disability.  The issue in this case is whether the 
cervical spine disability originated in service.  For the 
reasons noted below, the preponderance the evidence in this 
case is against the claim that the current cervical spine 
disability is the result of a neck injury, if any, sustained 
during service.

In this regard, the Board notes first that the absence of any 
evidence of a neck disability in service or prior to the late 
1990s or of persistent symptoms of a neck disability in 
service or between 1963 and the late 1990s constitutes 
negative evidence tending to disprove the claim that the 
veteran sustained a neck injury in service which resulted in 
chronic disability or persistent neck symptoms thereafter.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of continuing neck pain or neck symptoms for more 
than thirty years between the period of active duty and the 
VA x-ray report, dated in April 1997, which revealed 
degenerative disc disease at C5-6 and C6-7, with narrowing 
and spondylosis, is itself evidence which tends to show that 
no injury to the neck was sustained in service or that an 
injury to the neck, if any, did not result in any chronic or 
persistent disability which still exists currently.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury to the 
neck was sustained in service or whether an injury to the 
neck, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board should 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  See Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See also Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Second, the "absence" of evidence or "negative" evidence 
of any injury to the neck during service in this case is 
supported by affirmative evidence which tends to show that no 
neck injury or disability was incurred during that time.  
Such affirmative evidence consists of the April 1963 
separation examination report which showed no complaints or 
findings pertaining to a neck disability.  Moreover, the 
findings of Dr. C. on medical examination conducted in March 
1993 showed that the neck was supple and demonstrated full 
range of motion and the findings did not reveal any 
disability of the neck or cervical spine at that time.  This 
is positive evidence that the veteran did not sustain a neck 
injury during active duty or that a neck injury, if any, did 
not result in chronic neck disability or persistent neck 
symptoms.  

Concerning that two medical opinions from the same private 
physician, Dr. C., which relate the veteran's cervical spine 
disorder to a service related injury, the Board finds the 
statements by Dr. C. to have limited evidentiary weight.  It 
does not appear that Dr. C. had access to the veteran's 
claims folder or to the service medical records.  Dr. C. 
indicated that, while in service, the veteran had an injury 
to the neck.  However, as noted above, the service medical 
records do not show that the veteran had such an injury in 
service and, more importantly, there was no medical evidence 
of neck or cervical spine disorder or injury at the time of 
Dr. C.'s March 1993 examination.  Thus, it appears that Dr. 
C. is basing his medical opinions upon the report of the 
veteran.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Although the veteran believes that the cervical spine 
disorder is related to service, he has not shown that he 
possess the credentials or training needed to render a 
diagnosis or a competent opinion as to medical etiology.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, the 
veteran's opinion, even if provided as sworn testimony, does 
not constitute competent medical evidence and lacks probative 
value.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim in this 
case, and service connection for cervical spine spondylosis 
is not warranted.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an injury in 
service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i) (emphasis added to subsection 
(B)).  Because the Board has concluded that the preponderance 
of the evidence in this case is against the underlying 
premise-i.e., that an injury to the neck was suffered in 
service,--of Dr. C.'s medical opinions about a relationship 
between a current disability and an injury in service, it is 
not necessary to obtain an additional medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i).  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for cervical spine spondylosis.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection is denied for cervical spine spondylosis.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



